United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Montgomery, AL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1167
Issued: September 3, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 15, 2013 appellant filed an application for review of an October 30, 2012
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx641,
which found an overpayment of compensation.1 The appeal was docketed as No. 13-1167.
In the September 13, 2012 preliminary overpayment determination and an October 30,
2012 final overpayment decision, OWCP noted that appellant filed a claim for a schedule award
for binaural hearing loss and was granted 18 percent impairment, claim number xxxxxx641. The
period of the award was from September 23, 2002 to June 1, 2003 and the amount of the award
was $25,508.79. OWCP also noted that appellant was previously paid a schedule award for
bilateral hearing loss under claim number xxxxxx2522 and determined that an overpayment of
compensation occurred. In the preliminary overpayment determination, it noted reviewing claim
number xxxxxx252 and medical evidence, specifically stating that appellant was “[p]reviously
paid for bilateral hearing loss under case #xxxxxx252 -- 20 percent, total payments $29,871.60,
1

On June 20, 2002 appellant filed an occupational disease claim for bilateral hearing loss due to workplace noise
exposure. OWCP accepted the claim for binaural hearing loss and, on December 19, 2002, it issued appellant a
schedule award for 18 percent binaural hearing loss.
2

This claim is not before the Board on the present appeal.

per decision issued August 17, 1999.” OWCP further noted that “[p]er decision issued
December 19, 2002, under case #xxxxxx641, you were again paid for bilateral hearing loss, 18
percent for a total payment of $25,508.79.” It noted that “[i]n the present case (xxxxxx641) you
would only be eligible for a schedule award if the medical evidence supported a hearing
impairment greater than the previously paid impairment of 20 percent. In this case the new
impairment rating yielded only an 18 percent hearing loss therefore, the correct additional
entitlement for bilateral hearing loss impairment is zero.” OWCP therefore determined that an
overpayment of compensation was created.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The evidence indicates that claim number xxxxxx252 has evidence germane to the
overpayment determination in claim number xxxxxx641. However, as noted, claim number
xxxxxx252 is not presently before the Board.
Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, it appears
that, for a full and fair adjudication, OWCP claims pertaining to appellant’s bilateral hearing loss
conditions should be combined pursuant to OWCP procedures.3 This will allow OWCP to
consider all relevant claim files in developing appellant’s claim and determining whether an
overpayment of compensation was created. The case will be remanded to OWCP to combine
claim numbers xxxxxx641 and xxxxxx252 pursuant to OWCP procedures. Following this and
such other development as deemed necessary, it shall issue an appropriate decision on the
overpayment matter.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the October 30, 2012 decision be set aside and the
matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: September 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

